OPINION OF THE COURT

Per Curiam.

Petitioner, the Departmental Disciplinary Committee, moves for an order striking respondent’s name from the roll of attorneys, pursuant to section 90 (subd 4, par b) of the Judiciary Law, upon the ground that respondent has been disbarred based upon a conviction of a felony as defined by section 90 (subd 4, par e) of the Judiciary Law.
Respondent was admitted to practice in the First Department on March 13, 1978.
On September 30, 1982, respondent was convicted in the United States District Court for the Southern District of New York, upon his plea of guilty, of unlawfully, willfully and knowingly, and with intent to defraud, passing, uttering, publishing and selling, and attempting to pass, utter, publish and sell, and with like intent keeping in his possession and concealing falsely made, forged, counterfeited and altered obligations of the United States in violation of sections 2 and 472 of title 18 of the United *369States Code. Such crime is a felony under Federal law and is a criminal offense which, if committed within New York, would constitute a felony under section 170.30 of the Penal Law (criminal possession of a forged instrument in the first degree), and sections 110.00 and 170.30 of the Penal Law (attempted possession of a forged instrument in the first degree).
As a result of said conviction respondent has been automatically disbarred pursuant to section 90 (subd 4, par a) of the Judiciary Law.
Respondent does not oppose the motion and states that he recognizes that the law requires his disbarment. He also notes that he voluntarily pleaded guilty to the crime with which he was charged, and expresses his deep remorse at his involvement in the offense of which he was convicted.
Accordingly, petitioner’s motion is granted, and respondent’s name is ordered stricken from the roll of attorneys and counselors at law in the State of New York.
Murphy, P. J., Kupferman, Sandler, Sullivan and Kassal, JJ., concur.
Respondent’s name is stricken from the roll of attorneys and counselors at law in the State of New York.